          Case 1:11-cv-09102-ER Document 174 Filed 09/13/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                                  9/13/2021
  ANTHONY LINDSEY,

                                 Plaintiff,                           ORDER

                 –v–                                               11 Civ. 9102 (ER)

  DETECTIVE SEAN BUTLER, et al.,

                                 Defendants.

Ramos, D.J.:

       On March 19, 2021, a jury trial was set in this action for November 1, 2021. Doc. 160.

The Southern District of New York has reconfigured courtrooms and other spaces in its

courthouses to allow civil jury trials to proceed as safely as possible during the COVID-19

pandemic. Under the centralized calendaring system currently in place, the Clerk’s Office

schedules up to three jury trials to begin on each day of jury selection: a primary case and up to

two back-up cases that may proceed in its place if the primary case does not go forward.

       The Clerk’s Office has notified the Court that this case has been placed on the jury trial

calendar for November 3, 2021. The case must be trial-ready for that day. The case is third on

the list for jury trials for that day. This means that the case will not proceed on November 3,

2021, if either of the other trials scheduled for that date go forward. If the case cannot proceed

on the scheduled date, the Court will seek another jury trial date for as soon as possible

thereafter. As soon as the Court confirms that the matter will proceed on November 3, 2021, it

will inform the parties.

       It is SO ORDERED.

Dated: September 13, 2021
       New York, New York

                                                              Edgardo Ramos, U.S.D.J.
